721 S.E.2d 230 (2012)
STATE
v.
Timothy Alfred SWEAT.
No. 472A11-1.
Supreme Court of North Carolina.
February 9, 2012.
Margaret Force, Assistant Attorney General, for State of North Carolina.
Russell Joseph Hollers, Durham, for Sweat, Timothy Alfred.
Ronald L. Moore, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 7th of February 2012 by State of NC for Extension of Time to File Appellee's Brief:
"Motion Allowed by order of the Court in conference, this the 9th of February 2012."